Citation Nr: 1141285	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-22 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Evaluation of erectile dysfunction, currently rated 0 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO granted service connection for erectile dysfunction and assigned a 0 percent (noncompensable) evaluation.  


FINDING OF FACT

On June 23, 2011, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran's representative that a withdrawal of the issue on appeal is requested. 


CONCLUSION OF LAW

The criteria for withdrawal of the issue of the evaluation for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204  (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In June 2011, VA received a statement from the Veteran's representative indicating his intention to withdraw his appeal relating to the evaluation of erectile dysfunction.  Thus there remain no allegations of errors of fact or law for appellate consideration with respect to this issue, and the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


